DATE 11/16/2015
                                                                                                            FILED IN
                                                                                                     1st COURT OF APPEALS
                                                NOTICE OF APPEALS                                        HOUSTON, TEXAS
                                          ASSIGNMENT OF COURT OF APPEALS
                                                                                                     11/16/2015 3:09:10 PM
TO:         1ST COURT OF APPEALS                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S


CAUSE: 2013-31227                    TRIAL COURT NO: 165TH                             DUE:

VOLUME            PAGE             OR         IMAGE #:67733597

ATTORNEY: SONYA CHANDLER ANDERSON TBN/PRO SE#: 24067951

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS

DATE ORDER SIGNED: 11/2/2015

REQUEST TRANSCRIPT DATE FILED                                  N/A

NOTICE OF APPEAL DATE FILED: 11/3/2015
NOTICE OF APPEAL PREVIOUSLY FILED? N

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED:               YES              NO           IMAGED FILED:                 YES          NO

NOTES: Active Case(NOA does not mention case “Accelerated”; Codes: BC, C, OA, Pauper's oath filed

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/ DUANE C. GILMORE
                                                                            DUANE C. GILMORE, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      NOV 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201331227__ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: MALPRACTICE - LEGAL              CASE STATUS: READY DOCKET
STYLE: ATKIN, STINAL                      VS SCHULTZ, BERNARD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00009-0001 DEF          SCHULTZ, JOSEPH CAMPBELL
_     00007-0001 DEF 11383100 SCHULTZ, JUDAH BERNARD             KIDD, DONALD
_     00006-0001 DEF 24041886 SCHULTZ, JOSEPH BENARD             SCHULTZ, JOSE
_     00001-0001 PLT 24067951 ATKIN, STINAL                      CHANDLER-ANDE




==> (4) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      NOV 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201331227__ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: MALPRACTICE - LEGAL              CASE STATUS: READY DOCKET
STYLE: ATKIN, STINAL                      VS SCHULTZ, BERNARD
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00010-0001 DEF          SCHULTZ & SCHULTZ               D
_     00008-0001 DEF          SUREZ, RODRIGO RODAS            D
_     00005-0001 DEF          BAUR BERGSTROM & WINTER LLP     D
_     00004-0001 DEF          RODAS, RODRIGO SUREZ            D
_     00003-0001 DEF          SCHULTZ & SCHULTZ               D
_     00002-0001 DEF 17840000 SCHULTZ, BERNARD                S SCHULTZ, JUDA



==> (6) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP